EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Penny Caudle on 2 November 2021.
The application has been amended as follows: 
Previously withdrawn claims 5, 8 and 14-17 have been rejoined.  
Claim 9 has been cancelled. 
Claim 14 has been amended as follows:
14. (Currently Amended) A method of restoring a hearing aid, the method comprising: 
	providing a hearing aid restoration apparatus comprising: 
		a housing with at least a first pneumatic port that selectively outputs air and a 	second pneumatic port that selectively sucks in air; 
		a user interface that receives a user input to select a mode of operation of the 	hearing aid restoration apparatus, a first mode of operation providing no suction at the 	second pneumatic port and a second mode of operation providing suction at the second 	pneumatic port; and 
		a controller that detects whether the first mode of operation providing no 	suction at the second pneumatic port or the second mode of operation providing 	suction at the second pneumatic port is selected based on a measurement of vacuum 	inside the hearing aid restoration apparatus, 
		a vacuum sensor that measures the level of vacuum in an air space that is not 	fluidly connected to the second pneumatic port and outputs a signal representative of the measured level of vacuum to the controller, where the vacuum sensor measures the 	level of vacuum as a positive vacuum pressure, 
		a pneumatic valve that includes at least an input port, a first output port, and a 	second output port; and 
		a pump that includes a pump inlet port and a pump outlet port, wherein 
		the first output port is configured to provide a vacuum chamber mode and the 	second output port is configured to provide a vacuum wand mode, 
		the input port of the valve is fluidly connected to the pump inlet port, 
		the second output port of the pneumatic valve is fluidly connected to the second 	pneumatic port, 
		the pneumatic valve comprises a toggle of the user interface, which toggle 	toggles a fluid connection from the input port of the pneumatic valve to either the first 	output port or the second output port, 
		the vacuum sensor is arranged upstream of the first output port, and 
		the vacuum sensor outputs a signal representative of the measured level of 	vacuum in said air space to the controller; 
	using the hearing aid restoration apparatus to:  
	detect by a controller whether a power switch of a hearing aid restoration 	apparatus has been activated; 
		supply electrical power to a pump in response to the power switch being 	activated; 
measure a vacuum level in volume fluidly connected to a vacuum 	chamber with a vacuum sensor of the hearing aid restoration apparatus; 
		determine that the hearing aid restoration apparatus is in a vacuum 	chamber mode when the measured vacuum level fluctuates or exceeds a 	predetermined threshold; and 
		activate a timer in response to the determination that the hearing aid 	restoration apparatus is in the vacuum chamber mode.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art (considered as a whole) neither anticipates nor renders obvious the combination of components set forth in claim 1, with the vacuum sensor arranged upstream of the first output port (effectively claiming the sensor as only being in communication with the vacuum chamber, not the vacuum wand) and a controller that detects the pressure at the sensor and determines between a first (vacuum chamber) mode when the sensor detects suction and a second (wand) mode when the sensor detects no suction in combination with the rest of the limitations set forth in the independent claims.  The previously cited Wu (CN104540064) reference is considered to be the closest prior art or record, but provides the vacuum/pressure sensor downstream of the pneumatic valve (between the valve and pump), as opposed to upstream of the valve (or claimed first output port of the valve), with no teaching or suggestion found in the art to change the location of the sensor or how the mode is detected. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        2 November 2021